Judgment unanimously affirmed. Memorandum: Defendant’s sole argument on appeal is that the trial court erred in allowing a witness to testify in rebuttal of defendant’s alibi because the People had not given notice to defendant pursuant to CPL 250.20 (2). The argument is without merit. The witness did not testify in rebuttal to defendant’s alibi; his testimony was offered to impeach defendant’s credibility. CPL 250.20 (2) does not require notice or a continuance in such circumstances. (Appeal from judgment of Ontario County Court, Henry, Jr., J. — criminal sale of controlled substance, third degree.) Present — Dillon, P. J., Doerr, Green, Pine and Davis, JJ.